Citation Nr: 1510005	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from June 1972 to June 1974, and with the Army from September 1985 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In December 2013, the Board remanded the Veteran's TDIU claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. After attempting to accomplish the requested actions (obtaining VA treatment records and scheduling VA examinations), the AMC issued a supplemental statement of the case (SSOC) in March 2014 and continued to deny the Veteran's TDIU request. The claim was returned to the Board. Subsequently, the Board remanded the matter again in July 2014, finding that the AMC failed to follow the directives laid out in the December 2013 Board remand. Further development was ordered, and another SSOC was issued in January 2015, again denying the Veteran's request for TDIU. The matter is now before the Board for further appellate consideration.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

FINDINGS OF FACT

1. The Veteran is currently engaged in substantially gainful employment.

2. The evidence is against the finding that he was unable to secure or follow substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In a claim for an increased rating, including a TDIU request, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the request, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim. See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). A November 2012 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. The Veteran has had ample opportunity to respond or supplement the record. 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured. The RO arranged for a VA examination and medical opinions, most recently in September 2014. 38 C.F.R. § 3.159(c) (4) (2014). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014).

TDIU  

The Veteran asserts that although he is currently employed, he is entitled to TDIU benefits. He contends that his service-connected conditions, such as his mental disorder and his various musculoskeletal disabilities, make it challenging to work. The Board finds, however, that the preponderance of the evidence is against the finding that the Veteran's service-connected conditions, whether singularly or combined, render him unable to secure or follow substantial gainful employment. Consequently, his claim for a TDIU is not warranted, and must be denied. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities presently include obstructive sleep apnea (rated as 50 percent disabling); benign prostatic hyperplasia (rated as 40 percent disabling); adjustment disorder with depressed and anxious mood (rated as 30 percent disabling); strain, right shoulder, status post arthroscopy (rated as 20 percent disabling); cervical strain (rated as 10 percent disabling); degenerative changes, L4-5 and L5-S1, lumbar spine (rated as 10 percent disabling); plantar fasciitis with calcaneal spur, right foot (rated as 10 percent disabling); plantar fasciitis, left foot (rated as noncompensably disabling); left shoulder strain (rated as noncompensably disabling); right knee sprain (rated as noncompensably disabling); left knee sprain (rated as noncompensably disabling); allergic vasomotor rhinitis (rated as noncompensably disabling); hypertension (rated as noncompensably disabling); status post cholecystectomy; gastroesophageal reflux disease (rated as noncompensably disabling); erectile dysfunction (rated as noncompensably disabling); and onychomycosis, status post bilateral great toenail removal (rated as noncompensably disabling).  

The Veteran submitted his request for a TDIU in March 2008.  He has a combined disability evaluation of 60 percent beginning March 1, 2007, 80 percent beginning August 21, 2009, and 90 percent beginning July 29, 2010. See 38 C.F.R. § 4.25 Table I (2014). Only beginning on August 21, 2009, the Veteran had one service-connected disability rated at 50 percent and a 70 percent combined evaluation.
Therefore, he did not meet the threshold percentage criteria for a TDIU when he filed his claim in March 2008 but currently does meet the minimum scheduler criteria for a TDIU. 38 C.F.R. § 4.16(a). 

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the records on hand reveals that the Veteran was discharged from military service in February 2007.  He worked as a driver for WAP Transportation, Inc. from July 2007 to January 2008, then worked in a temporary sedentary position with the National Guard from March 2008 to approximately March 2010 (a June 2010 VA treatment record shows that the Veteran quit a job he had been at for two years due to impulsive behavior but found another job a month later). The Board notes that on multiple occasions, to include in a statement on the Veteran's Form 9, the Veteran admittedly acknowledged that his impulsive behavior in walking out of that job was a result of him not taking his medication for his psychiatric disorder. The records show, however, that the Veteran ultimately found a position with the Corp. of Engineers a short time later, approximately in May 2010, where he now currently works. 

The Board notes that the records show that the Veteran's current position is a sedentary office-type job with the Corp. of Engineers. The Veteran has stated that the job requires occasional movement, which does cause some pain and discomfort but for the most part is a sedentary position. The evidence further shows that the Veteran has been able to perform his duties at this job or has not been absent from work an unusual amount of times as a result of his service-connected disabilities. The Board finds that the Veteran is currently gainfully employed, and therefore, a TDIU is unwarranted. 

The Veteran, however, through his representative, contends that there has not been a finding that his position is not considered marginal employment. The Board notes that under VA regulations, marginal employment shall not be considered substantially gainful employment. However, marginal employment is generally deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. In 2014, the income threshold was $12,081 per annum. See U.S. Department of Commerce, Bureau of the Census, PRELIMINARY ESTIMATE OF WEIGHTED AVERAGE POVERTY THRESHOLDS FOR 2014. Marginal employment may also be held to exist, on a fact found basis, including, but not limited to, employment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

Based on a careful review of all of the evidence, the Board finds that there is no evidence that the Veteran works in a sheltered work environment or family business, and has maintained substantially gainful employment. Although the term sheltered workshop is not defined in the regulation, the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities." See Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook. On the facts as presented here, based on the Veteran's own description of his duties, none of his employment, past or present, fulfills such description. Moreover, the Veteran has not described special accommodations that are made for him and as previously noted, there is no indication he works for a business owned by his family or in a sheltered workshop.

The Board notes that the Veteran has not submitted any evidence regarding his current salary. In February 2008, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) to initiate his claim for a TDIU. On that form, the Veteran identified his employment history, to include his pay. Subsequently, the VA requested pay and employment information from the Veteran's last employer, WAP Transportation, Inc., but the request was returned undeliverable. Further requests in September 2008 to the Veteran for additional employment information returned no response from the Veteran. To date, no information from the Veteran's current employer regarding salary or pay is of record. 

Based on the foregoing, the evidence in the claims file does not reflect that the Veteran is working a marginal employment based on salary. The Veteran has not mentioned any inability to support his family or himself, nor has there been any record of any mention of financial difficulties in his treatments records or lay statements. The duty to assist is not a one-way street, and the Veteran has not provided any evidence his current employment can be considered marginal. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Moreover, the burden is not on VA to disprove his TDIU request. See 38 U.S.C. § 5107(a) ("Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits administered by the Secretary."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).Consequently, the preponderance of evidence is against the finding that the Veteran's work can be considered marginal employment. As such, the Board finds that the Veteran's service-connected disabilities do not preclude him from being able to secure and follow substantially gainful employment, and therefore, he is not entitled to a TDIU.

The Board recognizes that the ultimate question of whether a veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  However, alternatively, the Board notes that even if the Veteran was currently unemployed, or the Board found that his current employment was marginal, which it does not, the evidence of record is still against a finding that his service-connected disabilities render him unemployable.  The Veteran was afforded a VA Compensation and Pension (C&P) examination for his claim for a TDIU in February 2014. During this examination the VA examiner conducted a thorough review of the Veteran's records as well as conducting an interview with the Veteran. After considering all the Veteran's service-connected conditions, both singularly and combined, the examiner concluded that none of the Veteran's service-connected medical conditions affected the Veteran's ability to secure and maintain substantially gainful employment. Specifically, the examiner explicitly noted that the Veteran was fully capable of working sedentary type of work with mild-moderate physical aspects, such as his current employment with the Corp of Engineers. 

The February 2014 examiner considered all of the Veteran's service-connected conditions when arriving at his decision, and specifically opined on the effect of individual condition on his employment. The examiner opined that, while most of his musculoskeletal disabilities restricted his ability to do physically demanding work such as those that require lifting, such conditions did not impair his ability to work a sedentary job. Subsequently, in Mach 2014, another VA examiner reviewed the medical findings and the Veteran's claims file, and similarly determined that the Veteran's service-connected conditions "imposed little functional limitation on his [the Veteran] ability to work." See Medical Opinion by J.M., March 24, 2014.  

In July 2014, however, the Board found that the February and March 2014 examinations were inadequate because they did not provide an opinion/ determination regarding the "combined" effects of all the Veteran's service-connected disabilities on his ability to obtain /maintain employment. In accordance with the remand directive, the VA obtained an addendum opinion in September 2014. In that opinion, the same VA examiner from the February 2014 examination explicitly concludes that "considering the Veteran's multiple service-connected disabilities, both singly and collectively, that he is able to secure and maintain gainful employment as he is now doing." See C&P Addendum Opinion by Dr. T. S., September 10, 2014; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.")

The Veteran, however, through his representative, contends the validity of the VA examinations. Specifically, the Veteran contends the methodology in which the interview was conducted as well as the validity of the method the data was interpreted. The Board notes that while the Veteran may be competent to and credible in reporting his experience of symptoms for his various service-connected disabilities, it is not clear that he is competent to express an opinion as to the sufficiency of a medical examination, or the opinions produced thereof. See Jandreau, 492 F.3d 1372; see also Woehlaert, 21 Vet.App. 456. The Board finds that the Veteran does not possess the specialized education, training, or knowledge to make a sufficient and competent medical determination of the effect of his medical conditions on his employability, to include his ability to judge what medical examinations are required and sufficient, and how such medical data is interpreted. See Jandreau, 492 F.3d 1372.

Accordingly, the Board finds the VA examiner's opinion from February and March 2014, and the September 2014 addendum opinion are the most probative medical evidence addressing the Veteran's claim, because they are clearly factually informed, medically based, and responsive to this inquiry. The examiners provided a full and complete rationale for their opinions which were based on a review of the file and a thorough examination of the Veteran. The examiners reviewed the Veteran's medical history, and determined that the Veteran's service-connected conditions, both combined and singularly, did not affect the Veteran's ability to obtain gainful employment, or retain the one he currently works at.  Again, although the Board notes that entitlement to a TDIU is an adjudicatory determination, it finds this medical evidence probative as to the functional effects of the Veteran's disabilities.  

Therefore, on the facts presented here, the Board finds that the evidence of record does not establish that the Veteran's current job is marginal, and that he is currently gainfully employed. The evidence further shows, that the Veteran's service-connected disabilities do not render him unable to secure or follow gainful employment under VA standards, regardless of his current employment status. Therefore, for the reasons and bases discussed, the preponderance of the evidence is against a finding that warrants a TDIU, the benefit-of-the-doubt doctrine is therefore inapplicable, in turn meaning this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


